5:30Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/19/2020 in which claims 1-16 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-2 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamhane et. al., (US 9,883,472), (hereinafter, Tamhane) in view of Lee et al., (US 2018/0049013), (hereinafter, Lee).

Regarding claims 1, 14 and 16, Tamhane discloses a Device/method arranged for wireless communication with other devices, the device comprising a transceiver for wireless communication according to a communication protocol including a discovery protocol (= NAN network is comprised of a set of NAN devices that operate under a common network identifier and discovery window parameters, see col. 3, lines 55-60 and col. 4, lines 30-35),
 a processor arranged to execute a connection sequence to discover at least one other device within wireless range according to the discovery protocol and to connect to a discovered device for exchanging data (= NAN may provide a mechanism for devices to synchronize a time or channel on which the devices converge to facilitate discovery of services discoverable by device in a cluster, see col. 4, lines 47-61);
 the communication protocol requiring that connected devices operate in a respective cluster having a cluster master applying a master rank and a synchronization timing, the cluster having a respective cluster identity and providing a respective discovery window at a respective discovery window timing (= NAN cluster is comprised of set of NAN devices that operate in a NAN network with one NAN ID and which are synchronized with respect to both sync frame transmission and the discovery window, see col. 3, lines 63-67; and NAN devices with master ranks, may be elected to act as a master device, see col. 4, lines 53-61);
 the processor being arranged to execute the connection sequence comprising determining a current cluster identity and a current discovery window timing used by the device (= NAN cluster is comprised of set of NAN devices that operate in a NAN network with one NAN ID and which are synchronized with respect to both sync frame transmission and the discovery window, see col. 3, lines 63-67),
 - detecting at least one other device within wireless range (= an indication of distance between two NAN-capable devices may be obtained based at least on a transceived wireless signal, see col. 10, lines 55-63),
 	- establishing whether at least two of the device, the detected other device and the additional devices have one or more overlapping characteristics (= NAN network is comprised of a set of NAN devices that operate under a common network identifier and discovery window parameters, see col. 3, lines 55-60 and col. 4, lines 30-35) and
 upon establishing that at least two of the device, the detected other device and the additional devices have one or more overlapping characteristics (= NAN network is comprised of a set of NAN devices that operate under a common network identifier and discovery window parameters, see col. 3, lines 55-60 and col. 4, lines 30-35; and other wireless communication device 102 in communication environment in which two or more wireless devices exchange information, see col. 10, lines 34-54).
Tamhane explicitly fails to disclose the claimed limitations of:
“executing a security process, wherein the security process comprises a decision whether to abort the connection sequence”.
However, Lee, which is an analogous art, equivalently discloses the claimed limitations of: “executing a security process, wherein the security process comprises a decision whether to abort the connection sequence” (= if the P2P GO detects a P2P client making protocol error or performing an operation of interrupting connection of P2P group, the P2P GO generates rejection of authentication or denial of association, see [0091]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Lee with Tamhane for the benefit of achieving a communication system that includes method of performing service discovery base on device type.

Regarding claims 2 and 15, as mentioned in claims 1 and 14, Tamhane further disclose, wherein the connection sequence further comprises determining a detected cluster identity and a detected discovery window timing of the detected other device, and detecting whether the detected device is operating in a different cluster than the device by comparing the current cluster identity with the detected cluster identity or comparing the current discovery window timing with the detected discovery window timing (= NAN network includes one or more clutters NAN devices and NAN cluster a set of NAN devices that operate in the NAN network with one NAN ID and which are synchronized with respect to both the sync frame transmission and discovery windows, see col. 3, line 60-col. 4, line 9). 
 
Allowable Subject Matter
5.	Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                    CONCLUSION 
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.